893 So. 2d 620 (2005)
Edward BYRD, Appellant,
v.
STATE of Florida, Appellee.
No. 2D03-2756.
District Court of Appeal of Florida, Second District.
February 9, 2005.
James Marion Moorman, Public Defender, and William L. Sharwell, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Chandra Waite Dasrat, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Affirmed. See Garcia v. State, 854 So. 2d 758 (Fla. 2d DCA 2003), review granted, 870 So. 2d 821 (Fla.2004); Starling v. State, 842 So. 2d 992 (Fla. 1st DCA 2003). As in Garcia, we certify direct conflict with Goodman v. State, 839 So. 2d 902 (Fla. 1st DCA 2003).
CASANUEVA and KELLY, JJ., and DANAHY, PAUL W., Senior Judge, Concur.